     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                  )   Case No. 20CV1818-MMA-MSB
                                                  )
10                         Plaintiff,             )
11                                                )   SUPPLEMENTAL DECLARATION
                                                  )   OF DOUGLAS M. WADE RE
                           v.
12                                                )   SERVICE IN SUPPORT OF MOTION
                                                  )   TO WITHDRAW AS COUNSEL FOR
13     CISSY STEELE AKA CISSY GERALD;             )   DEFENDANT CISSY STEELE
       DIABOLIC VIDEO PRODUCTIONS,                )
14     INC; BLACK ICE LTD; ZERO                   )   Date: June 7, 2021
       TOLERANCE ENTERTAINMENT,                   )   Time: 2:30 p.m.
15     INC.; THIRD DEGREE FILMS; AND              )   Dept.: 3D
16     ELEGANT ANGEL, INC.                        )   Judge: Hon. Michael M. Anello
                                                  )
17                                                )   Complaint Filed: September 15, 2020
                           Defendant.
                                                  )   Trial Date: NDS
18                                                )
       __________________________________         )   [Doc. Nos. 48, 51 & 52]
19
20         I, Douglas M. Wade, declare as follows:
21         1. I am counsel of record for Defendant Cissy Steele in the above-entitled action.
22         2. I have personal knowledge of all facts stated in this declaration, and if called
23   to testify, I could and would testify competently thereto.
24         3. I make this Supplemental Declaration to provide the Court with a copy of
25   Proof of Personal Service of Defendant Cissy Steele of the Motion to Withdraw, Wade
26   Declaration in Support, and Copy of the Court's Order re Motion to Withdraw, a true
27   and correct copy of the Proof of Service which is attached hereto a Exhibit "4"
28                                               1
       SUPPLEMENTAL DECLARATION OF DOUGLAS M. WADE RE SERVICE & IN
00    SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT CISSY
                                 STEELE
1          I declare under the penalty of perjury pursuant to the laws of the United States of
2    America that the aforementioned is true and correct.
3
4    Dated: May 13, 2021              LAW OFFICES OF DOUGLAS M. WADE
5
                                          s/Douglas Wade______________________
6                                         Douglas M. Wade
                                          Counsel for Defendant, Cissy Steele
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
       SUPPLEMENTAL DECLARATION OF DOUGLAS M. WADE RE SERVICE & IN
00    SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT CISSY
                                 STEELE
Exhibit "4"
